DETAILED ACTION
Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021. Applicant traverses on the basis that inventions according to Groups I-III share a special technical feature. However, a special technical feature is defined in that it contributes something not disclosed in the prior art, and as evidenced below, there is no special technical feature recited in the invention according to Group I. In light of the fact that Group I does not include a special technical feature, it cannot share a special technical feature with the other groups, and the basis for traversal is moot. Applicant traverses the Requirement for Election of Species on the basis that more than one species reads on the above-described special technical feature. However, this is not the standard for how a proper Requirement for Election of Species is established. The Requirements are maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa (7,182,454).

 	Regarding claim 1, Nakazawa teaches a device comprising: 
 	a media supply (fig. 1, items 116/18) to supply a non-transfer media (fig. 1, item P) along a travel path and to which a ground element (fig. 1, see roller 16a) is to be electrically connected; 
 	a first receiving portion (fig. 1, item 38) along the travel path to receive a fluid ejection device (fig. 1, item 30), the fluid ejection device to deliver droplets of ink  particles within a dielectric carrier fluid on the non-transfer media to form at least a portion of an image on the media (fig. 4, item R, col. 20, lines 52-67); and 
 	a second portion (fig. 1, portion where item 22 is situated) downstream along the travel path from the first receiving portion and including a charge generation portion (fig. 1, item 22) to emit airborne charges to charge the ink particles to move, via attraction relative to the grounded media, through the carrier fluid toward the media to become electrostatically fixed on the non-transfer media (col. 8, lines 13-27). 	Regarding claim 2, Nakazawa teaches the device of claim 1, comprising the fluid ejection device, which comprises a drop-on-demand fluid ejection device to eject the droplets of ink particles within the dielectric carrier fluid to be received on the non-transfer media (see figs. 3, 4).



 	Regarding claim 5, Nakazawa teaches the device of claim 4, comprising: a second liquid removal portion (fig. 1, item 26a) downstream from the first liquid removal portion and including: a heated air element to direct heated air onto at least one of the carrier fluid and the non-transfer media (col. 12, lines 20-38); or a radiation device to direct at least one of IR radiation and UV radiation onto the liquid and media.
 	Regarding claim 7, Nakazawa teaches the device of claim 1, wherein the ground element comprises an electrically conductive element in contact with a portion of the media (see fig. 1, Note that grounded roller grounds belt, which is in contact with the media). 	Regarding claim 8, Nakazawa teaches the device of claim 1, wherein the media .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of Iijima et al. (9,016,847)

Regarding claim 6, Nakazawa teaches the device of claim 4. Nakazawa does not teach a finish treatment portion downstream from the first liquid removal portion to apply a finish treatment on the ink particles electrostatically fixed on the media. Iijima teaches an ink deposition portion, a first liquid removal portion and a finish treatment portion downstream of the first liquid removal portion (Iijima, see fig. 1A, items 16a, 18, 16b). It would have been obvious to add a finishing portion, as disclosed by Iijima, to the device disclosed by Nakazawa because doing so would allow for overcoating of the colored image producing wear resistance and gloss.  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853